Exhibit 99.2 SECOND QUARTER 2012 Supplemental Operating and Financial Data Camden Belmont - Dallas, TX Year Built -2010/2012 477 Apartment Homes Acquired June 28, 2012 Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com 1 CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Second Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Development Pipeline & Land 18 Acquisitions and Dispositions 19 Debt Analysis 20 Debt Maturity Analysis 21 Debt Covenant Analysis 22 Unconsolidated Real Estate Investments Debt Analysis 23 Unconsolidated Real Estate Investments Debt Maturity Analysis 24 Capitalized Expenditures & Maintenance Expense 25 Non-GAAP Financial Measures - Definitions & Reconciliations 26 Other Data 28 Community Table 29 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. 2 CAMDEN PROPERTY TRUST ANNOUNCES SECOND QUARTER 2 Houston, TEXAS (August 2, 2012) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and six months ended June 30, 2012. Funds From Operations (“FFO”) FFO for the second quarter of 2012 totaled $0.89 per diluted share or $76.7 million, as compared to $0.40 per diluted share or $30.4 million for the same period in 2011.FFO for the three months ended June 30, 2011 included: a $0.40 per diluted share impact related to a $29.8 million loss on the discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; and a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land. FFO for the six months ended June 30, 2012 totaled $1.72 per diluted share or $145.3 million, as compared to $1.12 per diluted share or $84.5 million for the same period in 2011.FFO for the six months ended June 30, 2012 included a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units.FFO for the six months ended June 30, 2011 included:a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to the sale of an available-for-sale investment; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $21.8 million or $0.26 per diluted share for the second quarter of 2012, as compared to a net loss of $16.6 million or $0.23 per diluted share for the same period in 2011.EPS for the three months ended June 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; and a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land. For the six months ended June 30, 2012, the Company reported EPS of $110.5 million or $1.32 per diluted share, as compared to a net loss of $9.3 million or $0.13 per diluted share for the same period in 2011.EPS for the six months ended June 30, 2012 included: a $40.2 million or $0.48 per diluted share impact related to the gain on acquisition of the controlling interest in twelve joint ventures; a $32.5 million or $0.39 per diluted share impact related to the gain on sale of discontinued operations; and, a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units. EPS for the six months ended June 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests. 3 A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,724 apartment homes included in consolidated same property results, second quarter 2012 same property NOI increased 8.6% compared to the second quarter of 2011, with revenues increasing 6.1% and expenses increasing 2.1%.On a sequential basis, second quarter 2012 same property NOI increased 2.4% compared to the first quarter of 2012, with revenues increasing 2.2% and expenses increasing 1.9% compared to the prior quarter.On a year-to-date basis, 2012 same property NOI increased 9.1%, with revenues increasing 6.4% and expenses increasing 2.3% compared to the same period in 2011. Same property physical occupancy levels for the portfolio averaged 95.3% during the second quarter of 2012, compared to 94.9% in both the second quarter of 2011 and first quarter of 2012. The Company defines same property communities as communities owned and stabilized as of January 1, 2011, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Camden acquired one multifamily community with 477 apartment homes located in Dallas, TX during the quarter for approximately $76.0 million.Subsequent to quarter-end, the Company acquired a multifamily community with 223 apartment homes located in Atlanta, GA for approximately $25.3 million. During the quarter the Company also acquired 4.7 acres of land located in Dallas, TX for future development of a multifamily community. Development Activity Construction was completed during the quarter at Camden Montague, a 192 apartment home project with a current cost of $20 million in Tampa, FL, which began leasing in February 2012 and is currently 99% leased.Lease-ups continued during the quarter at three completed communities: Camden LaVina, a $56 million project with 420 apartment homes in Orlando, FL, which is currently 88% leased; Camden Summerfield II, a 187 apartment home project with a current cost of $25 millionin Landover, MD, which is currently 98% leased; and Camden Royal Oaks II, a $13 million project with 104 apartment homes in Houston, TX, which is currently 39% leased.Lease-up activity is also underway at two communities which are currently under construction:Camden Westchase Park, a $52 million project with 348 apartment homes in Tampa, FL which is currently 59% leased; and Camden Town Square, a $66 million project with 438 apartment homes in Orlando, FL which began leasing during the quarter and is currently 41% leased. Construction began during the quarter at Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes, and continued at two additional wholly-owned development communities: Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes, which is currently 59% leased, and Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes. Equity Issuance During the second quarter, Camden issued 2,572,609 common shares through its at-the-market (“ATM”) share offering programs at an average price of $66.55 per share, for total net consideration of approximately $168.5 million.Subsequent to quarter-end, the Company issued an additional 938,380 common shares through its ATM program at an average price of $69.34 per share, for total net consideration of approximately $64.1 million.Year-to-date through July 2012, Camden has issued 4,215,234 common shares through its ATM programs at an average price of $66.73 per share, for total net consideration of approximately $276.9 million. 4 Earnings Guidance Camden updated its earnings guidance for 2012 based on its current and expected views of the apartment market and general economic conditions.Full-year 2012 FFO is expected to be $3.50 to $3.58 per diluted share, and full-year 2012 EPS is expected to be $1.94 to $2.02 per diluted share.Third quarter 2012 earnings guidance is $0.88 to $0.92 per diluted share for FFO and $0.30 to $0.34 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2012 earnings guidance is based on projections of same property revenue growth between 5.5% and 6.5%, expense growth between 2.5% and 3.0%, and NOI growth between 7.5% and 8.5%.Additional information on the Company’s 2012 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, August 3, 2012 at 11:00 a.m. Central Time to review its second quarter 2012 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 7289205, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 200 properties containing 67,917 apartment homes across the United States.Upon completion of seven properties under development, the Company's portfolio will increase to 70,125 apartment homes in 207 properties.Camden was recently named by FORTUNE® Magazine for the fifth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #7. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Total property revenues (a) EBITDA (b) Net income (loss) attributable to common shareholders ) ) Per share - basic ) ) Per share - diluted ) ) Income (loss) from continuing operations attributable to common shareholders ) ) Per share - basic ) ) Per share - diluted ) ) Funds from operations Per share - diluted Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions - Net Debt to Annualized EBITDA (c) x x x x Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (d) % (# of apartment homes included) Gross turnover of apartment homes (annualized) 67
